Citation Nr: 0935486	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
rotary scoliosis of the lower thoracic and upper lumbar 
spine.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2006 
and June 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.

In April 2009, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A careful review of the record reveals that further 
development is necessary prior to the Board's adjudication of 
these claims.  Specifically, the record shows that the 
Veteran is in receipt of disability benefits by the Social 
Security Administration (SSA).  The records relevant to the 
claim and appeal to SSA are not associated with the claims 
file.  When VA has notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Therefore, a remand is required so that VA 
may fulfill its duty to assist in obtaining records relevant 
to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.	Request all records pertinent to the 
Veteran's application for disability 
benefits from the SSA.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
April 2006 statement of the case.  If 
the claims are not resolved to the 
Veteran's satisfaction, he and his 
representative should then be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




